DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 11-12, 15 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brabec et al. (US 2018/0329080) hereinafter known as Brabec, and further in view of Karim et al. (US 2021/0231588) hereinafter known as Karim.
With regards to claim 1 and 18, Brabec discloses a detector element for detecting incident x-ray radiation (Abstract) and method [0009], comprising:
a first detecting part (Fig. 2; top 6,6a) including a first organic detection layer ([0022]; absorption layer 8a) and a first layer (intermediate layer 20a); and
a second detecting part (Fig. 2; bottom 6,6a) including a second organic detection layer ([0022]; absorption layer 8b),
the first layer 20a including a first material [0049][0054][0063] and having a first thickness ([0063]; PEDOT having a layer thickness < 50 nm),
the second detecting part not including the first layer (Fig. 2 shows the separation of the two detector parts.),
the second detecting part including a second layer 20b that includes at least one of a second material ([0060]; zinc oxide nanoparticles) and a second thickness ([0060]; zinc oxide nanoparticles having a layer thickness < 50 nm),
the second material ([0060]; zinc oxide nanoparticles) being different from the first material ([0063]; PEDOT),
the first material including at least one of a first organic material ([0063]; PEDOT),
the second material including a second element ([0060]; zinc).
[0060][0063]. Brabec does not specifically disclose that the second thickness is different from the first thickness and also does not teach of a second material having a second element that includes at least one selected from the group consisting of Al, Mg, Be, B, C, Fe, Co, Ni, and Cu.
Karim discloses a phase contrast X-ray imaging system (Abstract) that utilizes organic photoconductors [0035] and organic semiconductors [0052] as conversion layers. Karim teaches the use of an intermediate mid-filter ([0046]; Fig. 6; 104) utilizing filter materials such as aluminum and copper [0056]. Karim further discloses “Due to the greater penetration depth of higher energy photons relative to lower energy photons …, a single x-ray exposure results in each X-ray conversion layer acquiring an image with a different x-ray spectrum. The X-ray spectra can be controlled using the thickness of each conversion layer (i.e. the semiconductor layer in direct conversion or the scintillator layer in indirect conversion) and/or the filter layer [0054].
In view of Karim, it would have been obvious to one of ordinary skill within the art before the effective filing date of the claimed invention to replace the first and second material with filter layers that have a first and second thickness and have the said filter layers consisting of an element such as copper or aluminum. 

With regards to claim 11, Brabec, in view of Karim, discloses the radiation detector according to claim 1, further comprising: 
a processor (Karim; [0068]), 
the processor being configured to acquire a first signal from the first detecting part when radiation to be detected is incident on the first detecting part, and configured to acquire a second signal from the second detecting part when the radiation is incident on the second detecting part (Brabec; [0021][0034]), 
the processor being configured to output a detection signal corresponding to an intensity of the radiation based on the first and second signals (Brabec; [0021])(Karim; [0003]).

With regards to claim 12 and 19, Brabec, in view of Karim, discloses the radiation detector according to claim 11 and 18, wherein 
(Karim; [0068]) derives the detection signal based on: 
one signal of the first signal or the second signal (Brabec; [0036]); 
a difference between the first signal and the second signal (Brabec; [0036]); and 
first information relating to the one signal, the difference (Brabec; [0036]), and a dose rate of the radiation (Brabec; [0035]).

With regards to claim 15, Brabec, in view of Karim, discloses the radiation detector according to claim 10, wherein the radiation includes X-rays. (Brabec; Abstract)

With regards to claim 17, Brabec, in view of Karim, discloses the radiation detector according to claim 1, further comprising:
a plurality of detection components (Karim; Fig. 6; [0046]),
one of the plurality of detection components including the first and second detecting parts (Karim Fig. 6  in view of claim 1),
the plurality of detection components being arranged in a plane crossing a first direction (Karim; Fig. 6),
(Karim; Fig.6 in view of claim 1).

Allowable Subject Matter
Claims 2-9, 10, 13-14, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 2, Brabec, in view of Karim, discloses the radiation detector according to claim 1, wherein
the first detecting part (Fig. 2; top 6,6a) includes a first electrode 12,
the second detecting part (Fig. 2; bottom 6,6a) further includes a counter electrode 14.
Brabec, Karim, and the prior art of record fails to disclose or reasonably suggest, the radiation detector according to claim 1, wherein
the first detecting part having a first counter electrode,
the first electrode being between the counter electrode and the first layer,
the first organic detection layer is between the first counter electrode and the first electrode,
the second detecting part further includes a second electrode, and
the second organic detection layer is between the second counter electrode and the second electrode.
With regards to claim 3, Brabec, in view of Karim, discloses the radiation detector according to claim 1, wherein
the first detecting part (Fig. 2; top 6,6a) includes a first scintillator layer 4,
Brabec, Karim, and the prior art of record fails to disclose or reasonably suggest, the radiation detector according to claim 1, wherein
the first scintillator layer is between the first organic detection layer and the first layer,
the second detecting part includes a second scintillator layer,
the second scintillator layer is between the second organic detection layer and the second layer when the second detecting part includes the second layer, and
the second scintillator layer is stacked with the second organic detection layer when the second detecting part does not include the second layer.
With regards to claim 10, the prior art of record fails to disclose or reasonably suggest, theradiation detector according to claim 1, wherein a transmittance of the first detecting part for radiation to be detected is not less than 80%, and a transmittance of the second detecting part for the radiation is not less than 80%. 
With regards to claim 13, the prior art of record fails to disclose or reasonably suggest,  the radiation detector according to claim 12, wherein the first information includes second information relating to a relationship between: 
a current supplied to a radiation generator to generate the radiation; and the first and second signals.
With regards to claim 16, the prior art of record fails to disclose or reasonably suggest, the radiation detector according to claim 1, further comprising:
a first connection member electrically connecting the first detecting part and the processor; and
a second connection member electrically connecting the second detecting part and the processor,

With regards to claim 20, the prior art of record fails to disclose or reasonably suggest, the radiation detection method according to claim 18, wherein
the first detecting part includes a first scintillator layer,
the first scintillator layer is between the first organic detection layer and the first layer,
the second detecting part includes a second scintillator layer,
the second scintillator layer is between the second organic detection layer and the second layer when the second detecting part includes the second layer, and
the second scintillator layer is stacked with the second organic detection layer when the second detecting part does not include the second layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Schmidt et al. (US 2017/0293037)
Karim et al. (US 2017/0238887)
Fraboni et al. (US 2014/0225094)
Yu (US 2004/0056180)
Yu et al. (US 2002/0017612)
Nozawa (US 10,777,699)
DE 102008049702
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HUGH MAUPIN/           Primary Examiner, Art Unit 2884